Citation Nr: 1714670	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg disorder to include both musculoskeletal and neurological disabilities.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a chronic disability manifested by loss of balance, dizziness, and vertigo.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a right leg neurological disorder.

6.  Entitlement to service connection for a disorder of the toe nails of the left foot.

7.  Entitlement to service connection for a bilateral hand disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1958 to February 1960.  The Veteran also had a subsequent period of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Initially, the Board notes that it has recharacterized the Veteran's claims of service connection for a left leg disorder and a chronic disability manifested by loss of balance as they appear so as to best reflect his intent when filing these claims.

The Board also notes that the Veteran's claim for an increased rating for a left great toe disability is not in appellate status because he did not perfect his appeal as to this issue by filing a substantive appeal after the issuance of the April 2013 statement of the case (SOC) and this issue was not certified to the Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (2016); Percy v. Shinseki, 23 Vet. App. 37 (2009). 

Next, the Board notes that additional evidence was added to the claims file after the issuance of the April 2013 SOC.  However, the Board does not find this evidence to be pertinent.  Therefore, the Board finds that it may adjudicate the below claims without obtaining a waiver or remanding for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for a left foot disorder, a right leg neurological disorder, a disorder of the toe nails of the left foot, a bilateral hand disorder, an acquired psychiatric disorder, and GERD are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left leg disorder to include both musculoskeletal and neurological disabilities at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left ankle disability at any time during the pendency of the appeal.

3.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a chronic disability manifested by loss of balance, dizziness, and vertigo at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A left leg disorder to include both musculoskeletal and neurological disabilities was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  A left ankle disability left ankle disability was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  A chronic disability manifested by loss of balance, dizziness, and vertigo was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative claim, in substance, that the appellant has a left leg disorder, to include both musculoskeletal and neurological disabilities, a left ankle disability, and a chronic disability manifested by loss of balance, dizziness, and vertigo due to his military service and/or secondary to the Veteran's service-connected left great toe disability.   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Veteran's service treatment records and post-service records are negative for a diagnosis of a left leg disorder, to include both musculoskeletal and neurological disabilities, a left ankle disability, and a chronic disability manifested by loss of balance, dizziness, and vertigo.  In fact, when examined by VA in December 2011 for the express purpose of ascertaining if he had any of these disabilities, none were diagnosed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this conclusion, the Board has not overlooked the Veteran's written statements to VA and to his treating healthcare providers about pain in his left leg and ankle as well as loss of balance, dizziness, and vertigo.  However, symptoms such as pain, loss of balance, dizziness, and vertigo are not disabilities for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted).  

Lastly, while the Veteran is competent to report on what he sees and feels, including having observable symptoms of possible left leg and ankle disabilities as well as a chronic disability manifested by loss of balance, dizziness, and vertigo, the Board finds that he is not qualified to diagnose such disabilities because he does not have the required medical training.  See Davidson.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a left leg disorder, to include both musculoskeletal and neurological disabilities, a left ankle disability, and a chronic disability manifested by loss of balance, dizziness, and vertigo at any time during the pendency of his appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board must conclude that entitlement to service connection for a left leg disorder, to include both musculoskeletal and neurological disabilities, a left ankle disability, and a chronic disability manifested by loss of balance, dizziness, and vertigo must be denied on a direct and secondary basis because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.


ORDER

Service connection for a left leg disorder, to include both musculoskeletal and neurological disabilities, is denied.

Service connection for a left ankle disability is denied. 

Service connection for a chronic disability manifested by loss of balance, dizziness, and vertigo is denied.


REMAND

As to the claim of service connection for a left foot disorder, the Board finds that a remand is required to obtain a needed medical opinion as to the origins of the left foot arthritis diagnosed by the December 2011 VA examiner because that examiner did not provide a clear opinion as to whether it was due to service and/or caused or aggravated by the service connected left great toe disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.303, 3.310; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As to the claims of service connection for a right leg neurological disorder, a disorder of the toe nails of the left foot, a bilateral hand disorder, an acquired psychiatric disorder, and GERD, in February 2014 the Veteran filed a notice of disagreement to the February 2014 rating decision that had earlier denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

2.  Associate with the claims file the Veteran's post February 2014 treatment records from the San Juan VA Medical Center.  

3.  Issue the Veteran a SOC as to his claims of service connection for a right leg neurological disorder, a disorder of the toe nails of the left foot, a bilateral hand disorder, an acquired psychiatric disorder, and GERD.  Thereafter, only return to the Board the issues he perfects his appeal by filing a timely substantive appeal.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his left foot other than his already service connected left great toe as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that a left foot disability to include the arthritis diagnosed by the December 2011 VA examiner is related to or had its onset in service to include as a result of the same incident in which he fractured his left great toe?

(b)  Is it at least as likely as not that left foot arthritis manifested itself in the first post-service year?

(c)  Is it at least as likely as not that a left foot disability is caused by the service-connected left great toe?

(d)  Is it at least as likely as not that left foot disability is aggravated (i.e., permanently worsened) by the service-connected left great toe?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish the Veteran a and his representative a supplemental statement of the case (SSOC) that provides notice of all evidence added to the claims file since the December 2011 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


